DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims both recite a “busing” in two places. The other claims depend from one of the independent claims and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lawes (US 2011/0004209) in view of Yoon (US 5,665,100) and Measamer (US 2007/0225754).
Regarding claims 21-24, 26-34 and 36, Lawes discloses an electrosurgical forceps device with a housing (20, fig. 1A) and a movable assembly extending distally from the housing (the parts that allow 154 to be movable, fig. 4). Laws teaches that the actuation mechanism could either be associated with the same trigger responsible for moving the knife or an independent actuation element (paragraph [0076]). Neither of those mechanisms are the claimed actuation mechanism but this suggests that the particular movement mechanism is not of central importance. It also suggests that a person of ordinary skill in the art would recognize there are many ways to allow a user to “actuate” a “feature” or “assembly.” Yoon discloses a device which actually uses a biasing element with a movable bushing in two parts of the device (fig. 2, 53 with 56 and 100 with 94, the flanges being associated with bushings), the bushings being movable to move different parts of the device (compare figs. 2, 14 and 17). This suggests that a person of ordinary skill in the art would recognize that there are numerous mechanisms by which mechanical energy can be transmitted from a user’s hand to an end effector. Yoon does not disclose the cord, rotatable shaft, or gear assembly. Measamer discloses a forceps . 

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lawes, Yoon and Measamer, further in view of Garrison (US 2007/0043352).
Regarding claims 25 and 35, the device of Lawes-Yoon-Measamer does not disclose the use of a latching mechanism to fix the bushing in a particular positon. However, latching mechanism for fixing elements in a given position are common in the art. Garrison, for example, discloses a latch mechanism (fig. 1) for fixing a spring-biased bushing (47 and 67) in a given position (via teeth as shown in fig. 2). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lawes-Yoon-Measamer with a locking mechanism as taught by Garrison that would produce the predictable result of allowing a user to fix the instrument, including any movable parts, in a desired position. 
 
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,687,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a simple broadening of the patented claims.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,507,055. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a simple broadening of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are several ways these claims could have been rejected with the prior art cited in this Action. It is noted in particular that Measamer discloses an embodiment which uses a spring-biased bushing embodiment with a winding/unwinding element (figs. 12-13) that lacks only the claimed gear arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794